DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities: lines 1-2 recite that the male and female portions have “at least in part reciprocal profiles”, yet, claim 1 recites “the at least one protrusion and the at least one depression have reciprocal profiles”.  Thus, claim 1 requires the male and female portions to have reciprocal profiles but claim 23 requires only a portion of the male/female portion, i.e. to have at least in part, which does not agree with the limitations of claim 1.  It is suggested to rephrase claim 23 as follows: “The applicator of claim 22, wherein the reciprocal profile of the at least one protrusionthe at least one depression
Claim 26 is objected to because of the following informalities: lines 1-2 recites “The applicator of claim 1, wherein male portion…”, it is suggested to amend the aforementioned portion of lines 1-2 to recite “The applicator of claim 1, wherein the male portion…”.
Claim 29 is objected to because of the following informalities:  Claim 29 recites “The applicator of claim 7”; however, claim 7 has been cancelled.  For purposes of substantive examination, claim 29 will be examined as being dependent upon claim 1.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 5-6, 8, and 25-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/867391 (reference application) in view of Kim (USD783901) and Aylott (GB1021063).
Regarding claim 1, claim 1 of the reference application recites an applicator for an artificial lash extension (refer to lines 1-2), comprising: a pair of opposing arms comprising a first arm and a second arm (“a pair of opposing arms”, see line 2; wherein a pair inherently comprises a first and second arm); wherein the first arm and the second arm are joined at proximal ends to form a hinge (refer to lines 2-3); each arm of the pair of opposing arms comprising: a medial section (“second portion”, refer to line 6) extending distally from the proximal end (refer to lines 6-7); and a grasping section (“third portion” refer to lines 8) extending distally from the medial section, the grasping section comprising a first end area that forms a tip (refer to lines 10-11), a second end area (refer to line 11).  The reference application does not explicitly disclose: a first side opposite a second side, and an interior surface opposite an exterior surface, wherein 
Kim discloses an applicator fully capable of being used for an artificial lash extension comprising: a pair of opposing arms comprising a first arm and a second arm (not labeled, but are the two elongated structures, best shown in Figure 1), wherein the first arm and the second arm are joined at proximal ends (referring to Figure 1, the proximal end is that end situated at a left of the Figure) to form a hinge (not labeled, but best shown in Figure 1, wherein the first and second arms are shown to be fixed at a left end thereof and the invention is for a tweezer and one of ordinary skill in the art understands that tweezers have a hinge at one end; additionally refer to Figures 3-4 

    PNG
    media_image1.png
    376
    1083
    media_image1.png
    Greyscale


The combination of claim 1 of the reference application and Kim does not disclose wherein a portion of the interior surface corresponding to the grasping section comprises a male portion defined by at least one protrusion; and wherein a 
Regarding claims 2-3, and 8, claim 1 of the reference application in view of Kim and Aylott discloses the applicator according to claim 1, as applied above.  Per the modification, the male and female portions of Aylott were incorporated into the applicator of the reference application, wherein Aylott’s male portion is fastened and is monolithic to the portion of the interior surface corresponding to the grasping section of the first and second arms (best shown in Aylott, Figure 4) wherein the male portion provides a single continuous protrusion (best shown in Aylott, Figure 4), and the female portion is fastened and monolithic with the second inner side (best shown in Aylott Figure 3) and provides a single continuous depression (best shown in Aylott, Figure 3).
Regarding claims 5 and 25, claim 1 of the reference application in view of Kim and Aylott discloses the applicator according to claim 1, as applied above.  Claim 1 of the reference application in view of Kim and Aylott does not thus far disclose wherein a portion of the exterior surface corresponding to the medial section of each arm comprises a textured portion, wherein the textured portion of each arm comprises ridges and grooves.  
Aylott discloses wherein a portion of the exterior surface corresponding to the medial section of each arm comprises a textured portion comprising ridges and grooves (not labeled, refer to Aylott Figure 1, wherein a portion of the handle comprises a plurality of ribs and grooves thereby providing a textured surface).  Therefore it would 
Regarding claim 6, claim 1 of the reference application in view of Kim and Aylott discloses the applicator according to claim 1, as applied above.  The combination does not thus far disclose wherein a first valley is defined at an intersection between the grasping section of the first arm and the medial portion of the first arm, and wherein a second valley is defined at an intersection between the grasping section of the second arm and the medial section of the second arm.  
Kim further discloses wherein a first valley is defined at an intersection between the grasping section of the first arm and the medial section of the first arm, and wherein a second valley is defined at an intersection between the grasping section of the second arm and the medial section of the second arm (refer to annotated Kim Figure 2, below; note that Figure 2 only shows one arm but since the arms are identical, each of the arms comprises a valley as illustrated below, thereby providing a first and second valley).

    PNG
    media_image2.png
    298
    1083
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of claim 1 of the reference application, Kim and Aylott such that the applicator comprises a first and second valley as claimed, as taught by Kim, since such a modification provides the advantage of increasing the ergonomics of the applicator. 
Regarding claim 26, claim 1 of the reference application in view of Kim and Aylott discloses the applicator according to claim 1.  Claim 1 of the reference application further discloses wherein the grasping portion of the first arm and the grasping portion of the second arm are designed to grasp hairs of the artificial lash extension (refer to lines 12-13).
Claim 27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/867391 (reference application) in view of Kim (USD783901) and Aylott (GB1021063).
Regarding claim 27, 
Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/867391 (reference application) in view of Kim (USD783901) and Aylott (GB1021063).
Regarding claim 28, claim 1 of the reference application in view of Kim and Aylott discloses the applicator of claim 1, as applied above.  Claim 4 of the reference application further discloses comprising at least one of a metal or metal alloy (refer to line 2). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 22-24, 26-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (USD783901) in view of Blanco (FR1435971). 
Regarding claim 1, Kim discloses an applicator fully capable of being used for an artificial lash extension comprising: a pair of opposing arms comprising a first arm and a second arm (not labeled, but are the two elongated structures, best shown in Figure 1), 

    PNG
    media_image1.png
    376
    1083
    media_image1.png
    Greyscale


Regarding claim 2, the combination of Kim and Blanco discloses the applicator of claim 1, as applied above, wherein the male portion is fastened to the portion of the interior surface corresponding to the grasping section of the first arm, and the female portion is fastened to the portion of the interior surface corresponding to the grasping section of the second arm.  Per the modification addressed in claim 1, the male and female portions of Blanco were incorporated into Kim’s applicator, such that the male 
Regarding claim 3, the combination of Kim and Blanco discloses the applicator of claim 1, as applied above.  Per the modification addressed in claim 1, the male and female portions of Blanco were incorporated into Kim’s applicator, wherein Blanco’s male portion is monolithic with the first inner side, and wherein Blanco’s female portion is monolithic with the second inner side (refer to Blanco’s Figures 1-2, which show a continuous surface about the applicator, thereby providing the male portion and the female portion as monolithic with the first and second inner sides; additionally refer to Blanco’s which states that the two arms are integral with one another).  Thus, the combination of Kim and Blanco provides all of the limitations of claim 3.  
Regarding claim 6, the combination of Kim and Blanco discloses the applicator of claim 1, as applied above.  Kim further discloses wherein a first valley is defined at an intersection between the grasping section of the first arm and the medial section of the first arm, and wherein a second valley is defined at an intersection between the grasping section of the second arm and the medial section of the second arm (refer to annotated Kim Figure 2, below; note that Figure 2 only shows one arm but since the arms are identical, each of the arms comprises a valley as illustrated below, thereby providing a first and second valley).

    PNG
    media_image2.png
    298
    1083
    media_image2.png
    Greyscale

Regarding claim 8, the combination of Kim and Blanco discloses the applicator of claim 1, as applied above.  Per the modification addressed in claim 1, the male and female portions of Blanco were incorporated into Kim’s applicator wherein Blanco’s male portion comprises a single continuous protrusion (refer to Blanco translation which recites “a protruding tooth”), and wherein the female portion comprises a single continuous depression (refer to Blanco translation which recites “a recessed part”).  Thus, the combination of Kim and Blanco discloses the applicator of claim 1, wherein the at least one protrusion of the male portion comprises a single continuous protrusion, and wherein the at least one depression of the female portion comprises a single continuous depression. 
Regarding claim 22, the combination of Kim and Blanco disclose the applicator of claim 1.  The combination thus far does not explicitly disclose wherein the applicator is configured to transition from an open position to a closed position, in the open position the male portion and the female portion are separated from one another, and in the closed position the male portion and the female portion mate with one another, wherein the open position of the applicator is a default position, and wherein an application of pressure to the exterior surface of each arm of the applicator transitions the applicator from the open position to the closed position.  Blanco discloses wherein the applicator is 
Regarding claims 23-24, the combination of Kim and Blanco disclose the applicator of claim 22, as applied above.  Per the modification addressed in claim 1, the male protrusion and female depression of Blanco were incorporated into the interior surface of the grasping portion of Kim’s applicator, wherein Blanco’s male protrusion and female 
Regarding claim 26, the combination of Kim and Blanco disclose the applicator of claim 1, as applied above.  Per the modification addressed in claim 1, the male and female portions of Blanco were incorporated into the applicator of Kim, wherein Blanco’s male and female portions are designed to mate to grasp hairs of the artificial lash extension (refer to Blanco Figure 2).  
Regarding claim 27, the combination of Kim and Blanco disclose the applicator of claim 26, wherein the male portion and the female portion of the applicator are designed to mate with one another to bond the artificial lash extension to a lower side of natural lashes (refer to Blanco Figure 2).
Regarding claim 29, the combination of Kim and Blanco disclose the applicator of claim 1, as applied above.  Kim further discloses wherein an apex of the concave curvature is orientated distally from the second end area and orientated proximally from the first end area such the concave curvature is downwardly facing (refer to annotated Figure 2, below).

    PNG
    media_image3.png
    298
    1083
    media_image3.png
    Greyscale

Regarding claim 30, the combination of Kim and Blanco disclose the applicator of claim 1, as applied above.  Kim further discloses wherein the first end area of the grasping section comprises a single terminal distal end (refer to annotated Figure 2, below).

    PNG
    media_image4.png
    298
    1116
    media_image4.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim and Blanco as applied to claim 1 above, and further in view of Park (US2004/0011372).
Regarding claim 4, the combination of Kim and Blanco disclose the applicator of claim 1, as applied above.  The combination does not thus far disclose wherein the male portion and the female portion are coated with a friction reducing coating.  Park discloses a similar applicator (28) comprising: a first arm (48) having a first grasping portion (42) including a first inner side (64) comprising a male portion defined by at least one protrusion (62); and a second arm (44) having a second grasping portion (40) including a second inner side (60) comprising a female portion defined by at least one depression (58).  Park further discloses that the surfaces of the male and female portions may be coated with a non-stick coating (where non-stick is synonymous with friction reducing, refer to Paragraph [0032]).  Refer additionally to Fig. 1-10.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date .  
Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim and Blanco as applied to claim 1 above, and further in view of Aylott (GB1021063).
Regarding claim 5, the combination of Kim and Blanco discloses the applicator of claim 1, as applied above.  The combination does not thus far disclose wherein a portion of the exterior surface corresponding to the medial section of each arm comprises a textured portion.  Aylott discloses a similar applicator (1, Figures 1-5) for an artificial lash extension (refer to Column 1, lines 9-10) comprising first and second arms (left half and right half of applicator, refer to Figure 1) joined by a hinge (portion of the applicator between broken lines, refer to Figure 1), each arm comprising a grasping section (2) and an interior surface (top surface of each arm as shown in Figure 2).  Aylott discloses wherein a portion of the exterior surface corresponding to the medial section of each arm comprises a textured portion (not labeled, refer to annotated Aylott Figure 1, below).  Refer additionally to Figures 1-5.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the applicator of the combination of Kim and Blanco such that a portion of the exterior surface corresponding to the medial section of each arm comprises a textured portion, as taught by Aylott, since such a modification provides the advantage of increasing a user’s grip on the applicator.

    PNG
    media_image5.png
    488
    724
    media_image5.png
    Greyscale

Regarding claim 25, the combination of Kim and Blanco disclose the applicator of claim 5, as applied above.  Per the modification addressed in claim 5, the textured portion of Aylott was incorporated into the applicator of the combination of Kim and Blanco, wherein Aylott’s textured portion comprises grooves and ridges (refer to Aylott annotated Figure 2, below which is an enlarged view of the textured portion of the arms).

    PNG
    media_image6.png
    193
    474
    media_image6.png
    Greyscale


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim and Blanco as applied to claim 1 above, and further in view of Aylott (GB1307107).
Regarding claim 28, the combination of Kim and Blanco discloses the applicator of claim 1.  The combination does not disclose the applicator comprising at least one of a metal or metal alloy, rather the combination is silent on the material of construction.  Aylott discloses a similar applicator for applying false eyelashes (10, Figures 1-11), having first and second arms (18, 20), and a grasping portion (24, 26) for grasping a false eyelash.  Aylott further discloses that the applicator may comprise plastic, or alternatively may comprise a metal (refer to Column 3, lines 36-39), thereby demonstrating that the material of construction of the applicator may be changed as a matter of design choice.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of the combination of Kim and Blanco to comprise metal, as taught by Aylott, since Aylott demonstrates that metal is a well-known material for use in such applicators, and since such a modification provides the advantage of being able to sterilize the applicator.
Claims 1-3, 6, 8, 22-24, 26-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over MAC (NPL – MAC Lash Applicator) in view of Rubenstein (GB1263815).
Regarding claim 1, MAC discloses an applicator for an artificial lash extension (refer to product description on first page) comprising: a pair of opposing arms comprising a first arm and a second arm (top arm and bottom arm, refer to Figure), wherein the first arm and the second arm are joined at proximal ends to form a hinge (refer to annotated 

    PNG
    media_image7.png
    325
    944
    media_image7.png
    Greyscale

Regarding claim 2, the combination of MAC and Rubenstein discloses the applicator of claim 1, as applied above, wherein the male portion is fastened to the portion of the interior surface corresponding to the grasping section of the first arm, and the female portion is fastened to the portion of the interior surface corresponding to the grasping section of the second arm.  Per the modification addressed in claim 1, the male and female portions of Rubenstein were incorporated into MAC’s applicator, such that the male portion is integrally fastened to the interior surface corresponding to the grasping section of the first arm, and the female portion is integrally fastened on the interior surface corresponding to the grasping section of the second arm (Refer to Figure 3 of Rubenstein).  
Regarding claim 3, the combination of MAC and Rubenstein discloses the applicator of claim 1, as applied above.  Per the modification addressed in the claim 1, the male and female portions of Rubenstein were incorporated into MAC’s applicator, wherein Rubenstein’s male portion is monolithic with the portion of the interior surface corresponding to the grasping section of the first arm, and wherein Rubenstein’s female portion is monolithic with the portion of the interior surface corresponding to the grasping section of the second arm (best shown in Figure 3 wherein the cross-section of Rubenstein’s applicator is shown to be monolithic; additionally refer to Column 2, lines 66-67 which states that the applicator is “a unitary structure molded”).
Regarding claim 6, the combination of MAC and Rubenstein discloses the applicator of claim1, as applied above.  Rubenstein further discloses wherein a first valley is defined at an intersection between the grasping section of the first arm and the medial section of the first arm, and wherein a second valley is defined at an intersection between the grasping section of the second arm and the medial section of the second arm (refer to annotated Figure below).

    PNG
    media_image8.png
    351
    944
    media_image8.png
    Greyscale

Regarding claim 8, the combination of MAC and Rubenstein discloses the applicator of claim 1, as applied above.  Per the modification addressed in claim 1, the at least one protrusion and the at least one depression of Rubenstein’s applicator were incorporated into MAC’s applicator, wherein Rubenstein’s at least one protrusion of the male portion comprises a single continuous protrusion, and wherein Rubenstein’s at least one depression of the female portion comprises a single continuous depression (best shown in Rubenstein’s Figures 4-5).  Thus, the combination provides all the limitations of claim 8.
Regarding claim 22, the combination of MAC and Rubenstein discloses the applicator of claim 1, as applied above.  The combination does not thus far disclose wherein the applicator is configured to transition from an open position to a closed position, in the open position the male portion and the female portion are separated from one another, and in the closed position the male portion and the female portion mate with one another, wherein the open position of the applicator is a default position, and wherein an application of pressure to the exterior surface of each arm of the applicator transitions the applicator from the open position to the closed position.  Rubenstein discloses wherein the applicator is configured to transition from an open position (position shown 
Regarding claim 23, the combination of MAC and Rubenstein discloses the applicator of claim 22, as applied above.  Per the modification addressed in claim 1, the male and female portions of Rubenstein were incorporated into MAC’s applicator, wherein the male portion and the female portion have at least in part reciprocal profiles that mate 
Regarding claim 24, the combination of MAC and Rubenstein discloses the applicator of claim 22, as applied above. Per the modification, the male and female portions of Rubenstein were incorporated into MAC’s applicator wherein in Rubenstein’s closed position the male portion extends at least in part into the female portion (best shown in Rubenstein, Figure 2).  Thus, the combination of MAC and Rubenstein discloses all the limitations of claim 24.
Regarding claim 26, the combination of MAC and Rubenstein discloses the applicator of claim 1, as applied above.  Per the modification addressed in claim 1, the male and female portions of Rubenstein were incorporated into MAC’s applicator, wherein the male portion and the female portion are designed to mate to grasp hairs of the artificial lash extension (refer to Rubenstein Column 3, lines 54-59 which discloses that the male and female portions are engaged along their entire length, thereby being fully capable of and therefore designed to grasp hairs of the artificial lash extension).
Regarding claim 27, the combination of MAC and Rubenstein discloses the applicator of claim 26, as applied above.  Per the modification addressed in claim 1, the male and female portions of Rubenstein were incorporated into MAC’s applicator, wherein the male portion and the female portion of the applicator are designed to mate with one another to bond the artificial lash extension to a lower side of natural lashes (refer to 
Rubenstein’s Column 3, lines 54-59 which discloses that the male and female portions are engaged along their entire length, thereby being fully capable of and therefore designed to grasp hairs of the artificial lash extension).
Regarding claim 30, the combination of MAC and Rubenstein discloses the applicator of claim 1, as applied above. MAC further discloses wherein the first end area of the grasping section comprises a single terminal distal end (best shown in MAC’s annotated figure, below).

    PNG
    media_image9.png
    325
    944
    media_image9.png
    Greyscale

Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of MAC and Rubenstein as applied to claim 1 above, and further in view of Aylott (GB1021063).
Regarding claim 5, the combination of MAC and Rubenstein discloses the applicator of claim 1, as applied above.  The combination does not thus far disclose wherein a portion of the exterior surface corresponding to the medial section of each arm comprises a textured portion.  Aylott discloses a similar applicator (1, Figures 1-5) for an artificial lash extension (refer to Column 1, lines 9-10) comprising first and second arms (left half and right half of applicator, refer to Figure 1) joined by a hinge (portion of the applicator between broken lines, refer to Figure 1), each arm comprising a grasping section (2) and an interior surface (top surface of each arm as shown in Figure 2).  Aylott discloses wherein a portion of the exterior surface corresponding to the medial section of each arm comprises a textured portion (not labeled, refer to annotated Aylott 

    PNG
    media_image5.png
    488
    724
    media_image5.png
    Greyscale

Regarding claim 25, the combination of MAC and Rubenstein disclose the applicator of claim 5, as applied above.  Per the modification addressed in claim 5, the textured portion of Aylott was incorporated into the applicator of the combination of MAC and Rubenstein, wherein Aylott’s textured portion comprises grooves and ridges (refer to Aylott annotated Figure 2, below which is an enlarged view of the textured portion of the arms).

    PNG
    media_image6.png
    193
    474
    media_image6.png
    Greyscale

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of MAC and Rubenstein as applied to claim 1 above, and further in view of Aylott (GB1307107).
Regarding claim 28, the combination of MAC and Rubenstein discloses the applicator of claim 1.  The combination does not disclose the applicator comprising at least one of a metal or metal alloy, rather the combination is silent on the material of construction.  Aylott discloses a similar applicator for applying false eyelashes (10, Figures 1-11), having first and second arms (18, 20), and a grasping portion (24, 26) for grasping a false eyelash.  Aylott further discloses that the applicator may comprise plastic, or alternatively may comprise a metal (refer to Column 3, lines 36-39), thereby demonstrating that the material of construction of the applicator may be changed as a matter of design choice.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of the combination of MAC and Rubenstein to comprise metal, as taught by Aylott, since Aylott demonstrates that metal is a well-known material for use in such applicators, and .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, 22-30 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the following references disclose reciprocal male and female profiles: Weaner (US3670742), Rector (US2392694).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799